Citation Nr: 0033445	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-04 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tumors of the 
entire body, to include the right foot (also referred to 
herein simply as "tumors"), to include as due to herbicide 
exposure.

2.  Entitlement to service connection for liver damage, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for prostatitis, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for impotency, to 
include as due to herbicide exposure.

5.  Entitlement to an increased disability rating for chronic 
brain syndrome manifested by memory loss and headaches 
secondary to excessive use of alcohol and post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	R. Edwards Bates, Attorney at 
law


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to April 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision rendered in December 1996 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.  

The veteran filed a claim for a total compensation rating 
based on individual unemployability in May 1998.  It does not 
appear that the RO has adjudicated this claim.  Accordingly, 
the Board refers the matter to the RO for appropriate action. 

The Board also observes that a May 1998 letter from the 
veteran's attorney indicates that the veteran desires to 
pursue claims for secondary service connection for 
depression, substance abuse, anxiety, intrusive thoughts, 
isolation, rage, alienation, survival guilt, psychosis, and 
pain.  While these symptoms appear to relate to the veteran's 
already service-connected chronic brain syndrome manifested 
by memory loss and headaches secondary to excessive use of 
alcohol and PTSD, which is addressed in the remand below, the 
Board will refer the matter to the RO for clarification and 
any further action deemed appropriate.  



                                                        
REMAND

The Board notes that on November 9, 2000 the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
newly enacted legislation provides for VA assistance to 
claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
views the newly enacted assistance provisions to be more 
beneficial to the veteran. 

The Board further notes that the basis for the May 2000 
denial of service connection was that the claims were not 
well grounded.  However, while it appears that the RO 
considered all of the relevant evidence of record, the 
statement of the case did not advise the veteran of all of 
the basic service connection law and regulations.  The Board 
is cognizant of the veteran's claim that his tumors, liver 
damage, prostatitis, and impotence are due to herbicide 
exposure while in Vietnam and of the fact that the RO did 
include the applicable presumptive provisions for such claims 
(38 C.F.R. §§ 3.307(a)(6), 3.309(e)).  However, even if an 
appellant is found not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994).  As the statement of the case did not include the law 
and regulations relating to service connection on a direct 
incurrence basis, the Board finds that there would be 
prejudice to the veteran if the Board addressed the service 
connection issues on the merits.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Moreover, a 
veteran who served in Vietnam during the period January 9, 
1962 through May 7, 1975 is presumed to have been exposed to 
certain herbicides.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307(a)(6) (2000).  A veteran's exposure to 
herbicides, such as Agent Orange, will be presumed if the 
veteran suffers from one of the presumptive diseases listed 
under 38 C.F.R. § 3.309(e) (2000).  See McCartt v. West, 12 
Vet. App. 164 (1999).  The presumptive diseases include 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (2000).  

I.  Service Connection for Tumors

Initially, the Board notes that the service medical records 
(SMRs) show that the veteran was treated for a right foot 
cyst in December 1970.  The remaining SMRs do not appear to 
show any malignant or benign tumors affecting the foot or any 
other part of the body.  The veteran does not appear to 
dispute this finding; rather his contention is that he 
developed tumors after service, all over his body, including 
the right foot, as a result of exposure to herbicides while 
on active duty in Vietnam.  

Post-service VA medical records show that in July 1990, the 
veteran underwent an excision of a soft tissue mass from the 
dorsum of the right forefoot, which was diagnosed as a benign 
"[f]ibroma of the tendon sheath with degeneration" upon 
pathological analysis.  Follow-up clinical records for the 
period August 1990 until October 1990 show the veteran was 
treated for exostosis of the right foot.  
An October 1995 VA hospital discharge summary explains that 
the veteran had surgery in September 1995 to excise and 
biopsy a cyst of the face.  Indeed, a September 1995 VA 
surgical report shows that three skin lesions - two on the 
face and one on the scalp - were excised for biopsy.  The 
September 1995 VA pathology reports show that the 
pathological diagnoses were chronic superficial folliculitis 
of the scalp, superficial perivascular dermatitis, and an 
intradermal nevus with a superficial ulcer of the skin.

The remaining evidence consists of the veteran's variously 
dated written statements, in which it is contended that he 
has incurred tumors in his right foot and all over his body 
as a result of exposure to herbicides during service. 

Aside from the procedural defect that must be corrected (the 
statement of the case did not include the law and regulations 
relating to service connection on a direct incurrence basis), 
the Board finds that, in view of the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which, provides that VA will assist a 
claimant if there is a reasonable possibility that such 
assistance would aid in substantiating the claim, a VA 
examination is warranted to determine if the veteran has any 
skin tumors of the right foot or in any other location that 
are causally linked to any incident of service, to include 
claimed herbicide exposure.

II.  Entitlement to Service Connection for Liver Damage

The veteran contends, in his written statements, that he 
currently suffers from liver damage as a result of exposure 
to herbicides during service.  The SMRs contain no indication 
that the veteran was diagnosed or treated for any liver 
ailment or dysfunction, and the extensive post-service 
medical records show no liver disease.  

While there is no medical evidence of a current diagnosis of 
a liver disorder, in view of the procedural defect noted 
above, the claim must be remanded to the RO. See 38 C.F.R. § 
19.9 (2000) (stating that if correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction). 

                                                       III.    
Impotency

The relevant SMRs begin in August 1969, at which time the 
veteran complained of an inability to maintain an erection; a 
physical examination revealed an increase in the size of the 
epididymidis, although it was firm, smooth, and tender.  A 
September 1969 consultation record recounts the veteran's 
history of being hit in the groin 4 years prior, and his 
current complaints of having and inability to maintain an 
erection or achieve more than a partial erection; at this 
time the prostate was normal, but there was a 1.5cm 
spermatocele on the left.  In June and July 1970, the veteran 
was treated for urethral discharge attributed to urethritis; 
the prostate was observed to nontender, and of normal size 
and shape.  An October 1970 treatment record notes the 
veteran's complaints of penile discharge, burning in the 
testicles, urgency, frequency, and partial impotence; the 
impression was acute epididymitis.  Records in November 1971 
show continued complaints of erectile dysfunction; the 
prostate was noted to be tender to palpation, but the 
impression was impotence secondary to diabetes or 
psychological reasons.  A July 1972 recites the veteran's 
complaints of intermittent and recurrent urgency, frequency, 
and partial erections; the diagnosis was recurrent 
prostatitis.  Hospitalization records dated in October 1972 
and December 1972 include diagnoses of prostatitis.  Medical 
Board and Physical Evaluation Board proceedings reports dated 
in February and March 1973 show that the veteran suffered 
from prostatitis; however it was explained that the veteran 
was being recommended for discharge solely on the basis of 
his chronic brain syndrome. 

The relevant post-service medical records begin with a 
November 1973 VA urological examination, which notes the 
veteran's complaints of mild, inconstant, dysuria.  Physical 
examination revealed a grade I, smooth, flat, and benign 
prostate.  Urine analysis and pyelogram were normal.  The 
impression was "[n]o evidence of active urinary tract 
disease."  

An August 1991 VA mental health clinic screening record notes 
that the veteran complained of a prostate infection that had 
not been properly treated.  He requested the same medication 
he had in 1978 when VA treated him for a prostate infection.  
He claimed the records from 1978 were available for review.

A May 1993 consultation record notes that the veteran had 
requested a penile prosthesis.  An April 1994 treatment 
records notes that the veteran was using a vacuum pump with 
regard to his impotence. 

VA hospital discharge summaries dated in July 1993, September 
1993, January 1994, and December 1994 include diagnoses of 
erectile dysfunction. 
A March 1997 VA consultation record notes that the veteran's 
erectile dysfunction was being treated with papaverine 
injections.

Aside from the necessity to correct the procedural defect 
noted above, it is the Board's judgment that a VA examination 
is warranted to determine the etiology of the veteran's 
impotency.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
 
                                                          IV.  
Prostatitis

This issue must also be remanded to provide a supplemental 
statement of the case which includes the law and regulations 
relating to service connection on a direct incurrence basis.  
The Board also notes that an August 1991 VA medical record 
suggests that the veteran was treated for prostatitis in 
1978.  As this 1978 VA medical record does not appear to be 
of record, the Board finds that the RO has an obligation to 
attempt to obtain such records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992)

                                 V.  Chronic Brian Syndrome 
with PTSD  

The veteran contends that his chronic brain syndrome with 
PTSD is more disabling than currently evaluated.  A review of 
the record reflects that the veteran has not had a 
comprehensive VA psychiatric examination in recent years.  
Under these circumstances, the Board finds that a psychiatric 
examination is necessary in order to properly assess the 
severity of the veteran's current service-connected 
psychiatric disability.  Caffrey v. Brown, 6 Vet. App. 377 
(1994

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file any VA records that 
may exist concerning the veteran's 
treatment for prostatitis in 1978, and 
any pertinent VA medical records for the 
period November 1998 through the present.  
The RO should also have the veteran 
identify all sources of VA or non-VA 
medical examination or treatment, since 
service, concerning his claimed skin 
tumors, liver disorder, prostatitis, 
impotency and psychiatric disorder.  The 
RO should then obtain copies of the 
related medical records that are not 
already on file and associate then with 
the claims folder.  38 C.F.R. § 3.159.

2.  The veteran should then be scheduled 
for a VA genitourinary examination to 
determine the nature and etiology of his 
impotency and any prostatitis that may be 
present.  The examiner should first 
determine if the veteran suffers from 
impotency or prostatitis, comment on 
whether such disabilities are related, 
and then render an opinion as to whether 
it is at least as likely as not that 
impotency and/or prostatitis is causally 
related to service or the result of 
service, to include as due to exposure to 
herbicides in Vietnam.  It is imperative 
that the claims file be made available 
to, and be reviewed by, the examiner in 
connection with the examination.  All 
tests and studies deemed necessary should 
be accomplished. 

3.  The veteran should then be scheduled 
for a VA dermatology examination to 
determine the nature and  etiology of any 
growths or tumors, to include the right 
foot.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any skin tumor that is 
identified is causally related to service 
or the result of service, to include as 
due to exposure to herbicides in Vietnam.  
It is imperative that the claims file be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination.  All tests and studies 
deemed necessary should be accomplished.
4.  The veteran should also be scheduled 
for a comprehensive VA psychiatric 
examination to evaluate the severity of 
his service-connected chronic brain 
syndrome with PTSD, including an opinion 
as to whether his psychiatric symptoms 
are sufficient to preclude him for 
obtaining substantial gainful employment 
or managing his own funds.  The 
examination should be in compliance with 
the Diagnostic and Statistical Manual of 
Psychiatric Disorders, Fourth Edition, of 
the American Psychiatric Association 
(DSM-IV), including the assignment of a 
Global Assessment of Functioning Score 
(GAF).  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  In this regard, the 
examiner's attention is particularly 
directed to the numerous psychiatric 
hospitalizations the veteran has 
undergone over the years.  All tests and 
studies deemed necessary should be 
accomplished. 

5  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claims for service 
connection for tumors, liver disease, 
impotence, and prostatitis, to include as 
due to herbicide exposure and on a direct 
incurrence basis, on the merits.  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case, which 
includes the law and regulations 
pertaining to service connection on a 
direct incurrence basis, and be afforded 
an opportunity to respond.  If the 
decision rendered remains adverse to the 
veteran, the case should be returned to 
the Board for appellate review.  

6.  The RO should also review the record 
and determine if any other action is 
necessary to comply with the assistance 
to the veteran requirements of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A).

The purpose of this remand is to ensure that there is an 
adequate medical record to assist the veteran, as well as to 
facilitate appellate review, and to afford the veteran due 
process of law. The Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he is further notified.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)




